Case 7:20-cv-00586-JAG-JCH Document18 Filed 10/27/20 Page 1of14 Pageid#: 178

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Roanoke Division
GARY M. BOWMAN, Case No.
Plaintiff, 7:20-cv-00586
Vice
CITIBANK, N.A.,

and

UNITED BANK FOR AFRICA PLC,

Defendant.
AMENDED COMPLAINT

COMES NOW the plaintiff Gary M. Bowman, by counsel, who
moves this Court to enter judgment in his favor against the
Defendants on the grounds stated herein.

Parties

1. Gary M. Bowman ("Bowman") is a resident of Roanoke,
Virginia. He is a licensed attorney in Virginia.
2. Citibank, N.A. is a national bank that does business in
Virginia, including this judicial district. Its main office is
in South Dakota.
3 United Bank for Africa PLC (hereinafter "United Bank for
Africa") is a public limited company operating as a bank in the
United States.
4, United Bank for Africa does business in the Commonwealth of
Virginia, including in this judicial district, by offering
internet banking services (including checking accounts, savings
accounts, wire transfer services, and other banking products) to

1
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 2of14 Pageid#: 179

residents in the Commonwealth of Virginia.
5. United Bank for Africa, according to its website, "is
present" in the United States (https: //www.ubagroup.com/about -
uba/):

UBA USA commenced operations in New York in 1982 as a

Representative Office. The bank subsequently obtained

a banking license in 1984 to operate a Federal Branch.

The UBA Group has over 20,000 employees working

in 23 countries, namely 20 African countries, the UK,

US and France.
6. United Bank for Africa maintains a physical presence in the
United States at, among other places, 1 Rockefeller Plaza (8th
Floor), New York, New York.

7. United Bank for Africa is not commonly known or referred to

as "UBA B. PLC."

Venue
8. The fraud by IMPOSTERS 1 and 2 occurred in this judicial
district.
9. Bowman’s payment order and the funds transfer that is the

subject of this action were made in this judicial district.
10. Upon information and belief, Citibank processed the payment
orders it received and sent at its main office in South Dakota.
11. Plaintiff seeks to recover to this judicial district the
funds that are the subject of this action.

Statement of Facts

Bowman was defrauded by IMPOSTERS 1 and 2

12. Bowman was defrauded. On or about August 19, 2020, IMPOSTER

1 (posing as Brian Zikaras, a pharmacist) contacted Bowman to
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 3 0f14 Pageid#: 180

retain Bowman to represent him as his attorney in resolving a
putative dispute (it is now clear it was a feigned dispute) with
his former employer, Walgreens, Inc. IMPOSTER 2 posed as
Walgreens, Inc. Human Resources Director Kathleen Thompson
Wilson. In the period from August 19, 2020 through September 1,
2020, IMPOSTERS 1 and 2 feigned a dispute in which Plaintiff
Bowman (not knowing the dispute was feigned) acted as Attorney
for IMPOSTER 1 (not knowing that IMPOSTER 1 was an imposter of
the real Brian Zikaras). Bowman negotiated a settlement from
IMPOSTER 2 in favor of his client IMPOSTER 1. IMPOSTERS 1 and 2
worked together and each, separately, made false statements to
Bowman as to their identities and the existence of an employment
dispute between Brian Zikaras and Walgreens, Inc.

13, On or about September 1, 2020, IMPOSTERS 1 and 2 caused the
issuance of a putative "Cashier’s Check," drawn on BBVA USA bank,
in the amount of $109,687.04, payable to Bowman, for payment of a
putative settlement in favor Brian Zikaras, the person whom
IMPOSTER 1 impersonated.

14. Bowman deposited the Cashier’s Check into his attorney trust
account at American National Bank & Trust Company ("American
National").

15. Bowman was instructed by IMPOSTER 1 to transfer the funds to
"UBA B. PLC" (IMPOSTER 1 said that UBA B. PLC was the seller of
equipment that his company (HOLAREM N LTD) was purchasing from
UBA B. PLC and that UBA B. PLC had a Citibank account). IMPOSTER

1 provided Bowman written wire transfer instructions, which
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 4of14 Pageid#: 181

Bowman provided to American National.
Bowman made a payment order to pay "UBA B. PLC"

16. On September 3, 2020, Bowman instructed American National to
wire transfer $108,485.04 (hereinafter "the funds") to Citibank
(as "Beneficiary Bank" defined in Va.Code § 8.4A-103(a) (3), also
in U[niform] C[ommercial] C[ode] § 4A-103(a)(3)). Bowman
instructed Citibank to credit the transferred funds to "UBA B.
PLC" (the "Beneficiary" defined in Va.Code § 8.4A-103(a) (2), also
in UCC § 4A-103(a)(2)). Bowman identified "UBA B. PLC"’s account
number at Citibank as 36320321.
17. Bowman acted in reliance upon the fraudulent statements made
to him by IMPOSTERS 1 and 2.
18. Bowman instructed American National to include in the
instructions the following memorandum line:

* PAYMENT* *REFERENCE/ADDITIONAL INFO:3002857199**HOLAREM N LTD.
19. Bowman did not instruct Citibank to deposit the funds into
a Citibank account owned by United Bank for Africa.
20. Bowman did not instruct Citibank to make a payment order or
to otherwise transfer the funds to United Bank for Africa.
21. American National paid the funds to Citibank through the
Fedwire Funds Service.
22. Unknown to Bowman at the time he originated the funds
transfer, UBA B. PLC is a non-existent and unidentifiable entity
and did not have an account at Citibank.
23. Citibank did not accept the funds transfer as beneficiary

bank.
Case 7:20-cv-00586-JAG-JCH Document18 Filed 10/27/20 Page5of14 Pageid#: 182

Citibank transferred the funds to United Bank for Africa
24. Instead, Citibank accepted Bowman's payment order as
intermediary bank by originating its own payment order (separate
from, and inconsistent with, Bowman’s payment order) and
transferred the funds to United Bank for Africa pursuant to its
separate payment order. Citibank has made a judicial admission
ef this fact in this case (ECF No. 10 at 3, 6).
25. United Bank for Africa received the funds transfer from
Citibank.
26. The payment order received by United Bank for Africa
referred to a nonexistent or unidentifiable person.
27, The payment order received by United Bank for Africa
referred to a nonexistent or unidentifiable account.

Bowman cancelled the payment order

28. Bowman discovered the fraud on September 8, 2020, when he
was notified by American National that the issuer of the
Cashier’s Check (BBVA USA bank) had refused payment of the
Cashier’s Check because it was fictitious. On September 8, 2020,
Bowman cancelled the payment order pursuant to Va.Code § 8.4A-
2l1(a) and UCC § 4A-211(a), American National communicated the
cancellation to Citibank, and Citibank communicated the
cancellation to United Bank for Africa. Bowman’s September 8,
2020 cancellation was on Citibank’s second funds-transfer banking
day after the payment order was originated (because of
intervening weekend and bank holidays) .

29. On September 9, 2020, the Circuit Court for the City of
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 6of14 Pageid#: 183

Roanoke issued a Temporary Restraining Order ("TRO") prohibiting
Citibank from paying the funds. The TRO contained typographical
errors regarding the Routing Number and Account Number, but
Citibank, in fact, identified the funds transfer to which the TRO
referred. Citibank communicated the cancellation of the funds
transfer to United Bank for Africa with adequate information for
United Bank for Africa to identify the funds transfer to which
Citibank referred.

30. Citibank made several attempts to recall the funds that it
transferred to United Bank for Africa, but United Bank for Africa
did not respond in any way to Citibank’s communications.

31. Upon information and belief, United Bank for Africa is in
possession of the funds.

32. Bowman has made a demand for compensation to United Bank for
Africa under UCC § 4A-305(b). United Bank for Africa refused
Bowman’s demand for compensation by failing to respond to it.

33. Bowman retains title to the funds. Citibank (in fact, even
though it was contrary to and inconsistent with Bowman’s payment
order) acted only as intermediary bank. Title to the funds did
not pass from Bowman while the funds were in the funds transfer
process through Citibank. And United Bank for Africa was unable
to accept the funds transfer because the payment order referred

to a nonexistent and unidentifiable account and person.
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 7 of14 Pageid#: 184

Claims for Relief
Count I

(Against United Bank for Africa PLC)

(UCC §§ 4A-207(a) and 4A-305(b) (ii))
34. The allegations of paragraphs 1-33 are adopted herein.
35. Upon information and belief, United Bank for Africa is not a
participant in the Fedwire Funds Service.
36. The funds transfer made by Citibank to United Bank for
Africa was governed by Article 4A of the Uniform Commercial Code
("UCC"), which has been adopted by both Virginia and New York.
37. The funds transfer was originated in Virginia.
38. United Bank for Africa was prohibited by UCC § 4A-207(a)
from accepting the payment order of the funds received by it from
Citibank because the payment order referred to a nonexistent or
unidentifiable person or account.
39. No person has rights to the funds as a beneficiary of the
payment order of the funds received by United Bank for Africa
from Citibank and acceptance of the order cannot occur.
40. Bowman, as a sender in the funds transfer, is entitled to
get the funds back from United Bank for Africa.
41. United Bank for Africa is liable to Bowman under UCC § 4A-
305(b) (ii) in the amount of $108,485.04, and for incidental
expenses and interest losses, because his payment order was not
executed by United Bank for Africa in accordance with the terms
of his payment order.

42. United Bank for Africa is liable to Bowman under UCC § 4A-
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 8of14 Pageid#: 185

305(e) for his reasonable attorney’s fees because Bowman made
demand to United Bank for Africa for compensation under UCC § 4A-
305(b) (ii) prior to joining United Bank for Africa in this
action, but United Bank for Africa refused Bowman’s demand for
compensation by failing to respond to Lt.
Count II
(Against United Bank for Africa PLC)
(Injunction pursuant to UCC § 4A-503(iii))
43. The allegations of paragraphs 1-42 are adopted herein.
44. vuCC § 4A-503(iii) authorizes this Court to enjoin United
Bank for Africa from releasing the funds to a person whom it
purports to be the beneficiary of the funds transfer.
45. There is proper cause to enjoin United Bank for Africa from
releasing the funds (in the amount of $108,485.04) pending
Further Order of this Court because no person has rights to the
funds as a beneficiary of the payment order received by United
Bank for Africa from Citibank and acceptance of the order cannot
occur. Bowman, as sender of the funds transfer, is entitled to
get the funds back from United Bank for Africa. An injunction
would be in compliance with applicable law (UCC 4A-207 (a),
Va.Code § 4A-207(a), UCC § 4A-503(iii), and Va.Code § 4A-
503 (ii1)).
Count III
(Against United Bank for Africa PLC)
(ucC § 4A-211)
46. The allegations of paragraphs 1-45 are adopted herein.

47. UCC § 4A-211(a) prohibited United Bank for Africa PLC from

accepting the payment order because Bowman cancelled the payment
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 9of14 Pageid#: 186

order, and Citibank gave notice of Bowman’s cancellation, before
United Bank for Africa accepted the payment order.
48. Bowman, as sender of the funds transfer, is entitled to get
the funds back from United Bank for Africa.
49. United Bank for Africa is liable to Bowman under UCC § 4A-
211(e) in the amount of $108,485.04 because no person other than
Bowman is entitled to the funds.
Count IV
(Against United Bank for Africa)
(Constructive Trust)
50. The allegations of paragraphs 1-49 are adopted herein.
51. The funds were transferred as a result of fraud perpetrated
by IMPOSTERS 1 and 2 (acting under the name of HOLAREM N LTD), as
described above. The fraud involved false statements made by
IMPOSTERS 1 and 2 to Bowman, a putative Attorney-Client
confidential relationship between Bowman and IMPOSTER 1, Bowman’s
transfer of property in reliance upon the false statements, and
unjust enrichment of IMPOSTERS 1 and 2.
52. A failure of justice will occur if the funds are transferred
to IMPOSTERS 1 and 2, who perpetrated the fraud.
53. Upon information and belief, IMPOSTERS 1 and 2 seek to
obtain the funds from United Bank of Africa.
54. Equity requires that this Court impose a constructive trust

upon the funds (in the amount of $108,485.04) to prevent the

unjust enrichment of IMPOSTERS 1 and 2.
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 10o0f14 Pageid#: 187

Count V
(Against Citibank)
(Private right of action under Subpart B, Regulation J,
12 C.F.R. § 210.25 (b) (1))

55. The allegations of paragraphs 1-33 are adopted herein.
56. The funds transfer received by Citibank was received through
the Fedwire Funds Service.
57. The funds transfer received by Citibank was governed by
Subpart B of Regulation J (issued by the Board of Governors of
the Federal Reserve System), 12 C.F.R. § 210.25 - 210.32
(including Appendices A and B), which adopted the provisions of
ucC Article 4A.
58. Citibank did not execute Bowman’s payment order in
accordance with its terms.

(a) Bowman’s payment order was of the type described as
Case No. 2 in the Official Comment on UCC § 4A-104. Bowman
instructed American National to pay the funds to UBA B. PLC’s
account at Citibank.

(b) Citibank did not follow Bowman’s instructions, but
executed the funds transfer as if Bowman had issued a payment
order of the type described as Case No. 3 in the Official Comment
on UCC § 4A-104. Citibank has made a judicial admission of this
fact in this case (ECF No. 10 at 3, 6).

(1) Citibank did not execute Bowman’s instructions
because Citibank was the beneficiary bank under Bowman’s
instructions, but Citibank acted as an intermediary bank and
passed the funds through to United Bank for Africa.

(2) Citibank was not an intermediary bank under

10
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 11o0f14 Pageid#: 188

Bowman’s wiring instructions. His wiring instructions directed
the wiring of funds to the Citibank account owned by "UBA B.
PLC," not the payment through Citibank to United Bank for Africa
PLC. Bowman’s instructions did not contain any words or numbers
instructing payment "through" Citibank as the intermediary bank.
Bowman’s wiring instructions did not identify United Bank for
Africa PLC as the beneficiary bank or identify the bank routing
number or SWIFT code assigned to United Bank for Africa PLC.
Bowman’s wiring instructions did not contain the words "for
further credit," or identify a "Beneficiary account number,"
"Beneficiary name," "Beneficiary address," or United Bank for
Africa branch, which was all information required by United Bank
for Africa for U.S. dollar transfers "from abroad through United
Bank for Africa PLC" to a beneficiary with an account at United
Bank for Africa (See ECF No. 102 at 2).

59. If Citibank had not immediately, on its own (and
inconsistent with Bowman’s payment order) originated its own
payment order and transferred the funds to United Bank for Africa
PLC, the funds could have been frozen by Citibank when it
received Bowman’s cancellation of the payment order and the TRO
prohibiting it from further payment of the funds.

60. Upon information and belief, the only payment order Citibank
received instructing its disposition of the funds was Bowman’s
payment order. Citibank did not receive instructions from United
Bank for Africa to originate a payment order directing Citibank

to transfer the funds to it. The basis of Plaintiff’s belief is

11
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 12o0f14 Pageid#: 189

that United Bank for Africa was not aware of the funds transfer
from Bowman.
61. Citibank is liable to Bowman under UCC § 4A-305(b) (ii) in
the amount of $108,485.04, and for incidental expenses and
interest losses, because his payment order was not executed by
Citibank in accordance with the terms of his payment order.
Count VI
(Against Citibank)
(Negligence)
62. The allegations of paragraphs 1-33 and 55-61 are adopted
herein.
63. The TRO created a "special relationship" between Citibank
and Bowman and imposed a legal duty upon Citibank in favor of
Bowman. The TRO prohibited Citibank from paying the funds.
64. Citibank negligently violated the duty it owed to Bowman
when it (on its own, in violation of the cancellation order and
the TRO, and contrary to Bowman’s wiring instructions) originated
its own payment order (separate from, and inconsistent with,
Bowman’s payment order) and transferred the funds to United Bank
for Africa for credit to a nonexistent and unidentifiable account
at United Bank of Africa.
65. Bowman and Citibank were in privity of contract because
Bowman’s payment order was an offer in contract to accept the
offer of the funds transfer, Citibank had the option of rejecting
the offer, but Citibank accepted the offer, forming a contract
for Citibank to execute Bowman’s instructions.

66. But Citibank negligently breached the duty it owed to Bowman

12
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 13o0f14 Pageid#: 190

(that was created by the TRO and not by the contract) to not pay
out the funds after it received the TRO.
67. Bowman was injured by Citibank’s negligence because the
funds would have been accessible to Citibank and subject to a
freeze by Citibank in accordance with the TRO when it received
Bowman’s cancellation order and the TRO, but the funds were not
accessible to a freeze because Citibank negligently originated
its own payment order (separate from, and inconsistent with,
Bowman’s payment order) and transferred the funds to United Bank
for Africa for credit to a nonexistent and unidentifiable and
nonexistent customer account at United Bank of Africa.
68. Accordingly, Citibank is liable to Bowman in the amount of
$108,485.04 plus his reasonable fees and costs.

Conclusion
69. FOR THE REASONS stated herein, Bowman prays that this Court
will award him:

(a) On Count I, judgment against United Bank for Africa in
the amount of $108,485.04 plus Plaintiff’s reasonable costs and
attorney fees;

(b) On Count II, an injunction against United Bank for
Africa prohibiting it from releasing funds (in the amount of
$108,485.04) pending further Order of this Court;

(c) On Count III, judgment against United Bank for Africa
in the amount of $108,485.04;

(d) On Count IV, an Order imposing a constructive trust on

the funds (in the amount of $108,485.04) ;

13
Case 7:20-cv-00586-JAG-JCH Document 18 Filed 10/27/20 Page 14o0f14 Pageid#: 191

(e) On Count V, judgment against Citibank in the amount of
$108,485.04 plus Plaintiff's incidental expenses and interest
losses;

(£) On Count VI, judgment against Citibank in the amount of
$108,485.04 plus Plaintiff’s reasonable fees and costs; and

(g) any other legal and equitable relief to which Plaintiff
is entitled.

Jury Demand

70. Plaintiff demands trial by jury.

Respectfully Submitted,

GARY M. BOWMAN

By: /s/ Gary M. Bowman
Gary M. Bowman, Esq.
VSB No. 28866
2728 Colonial Ave., Ste. 100
Roanoke, Virginia 24015
Tel: (540) 343-1173
garyegarymbowman. com

Pro Se
CERTIFICATE OF SERVICE

I, Gary M. Bowman, do hereby certify that a true and correct
copy of this Amended Complaint was filed in the Court’s ECF
system on October 27, 2020, which provided NEF to counsel of

record.

/s/ Gary M. Bowman

14
